DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 2/10/2022.  Claims 1, 2, 5-7, 9, 11-14, 17, 19 and 21 have been amended.  Claims 1-19 and 21 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The methods of claims 1 and 17 and platform of claim 21 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claims 1, 17 and 21 recite: 
1. A method comprising: 
originating, by a computing device, a loan of cryptocurrency for a user; 
accessing cryptocurrency price data for the cryptocurrency from a plurality of cryptocurrency trading systems; 
validating the accessed cryptocurrency price data by verifying that each of the plurality of cryptocurrency trading systems is a trusted source; 
aggregating the validated cryptocurrency price data from the plurality of cryptocurrency trading systems;
standardizing the aggregated cryptocurrency price data into a standard format;
comparing, based on the standardized cryptocurrency price data, the cryptocurrency price data accessed from each of the plurality of cryptocurrency trading systems; 
determining a lending risk based on a comparison of the cryptocurrency price data from each of the plurality of cryptocurrency trading systems; and 
suspending, based on the lending risk, loan origination for the user.

17. A method comprising: 
originating, by a computing device, a loan for a user, wherein at least one cryptocurrency asset is used as collateral for the loan; 
monitoring the loan by: accessing cryptocurrency price data for the cryptocurrency asset from a plurality of cryptocurrency trading systems;
validating the accessed cryptocurrency price data by verifying that each of the plurality of cryptocurrency trading systems is a trusted source; 
aggregating the validated cryptocurrency price data from the plurality of cryptocurrency trading systems;
standardizing the aggregated cryptocurrency price data into a standard format;
comparing, based on the standardized cryptocurrency price data, the cryptocurrency price data accessed from each of the plurality of cryptocurrency trading systems; 
determining a lending risk based on the monitoring of the loan; and 
suspending, based on the lending risk, loan origination for the user.

21. A cryptocurrency platform comprising: one or more processors; memory storing instructions, when executed by the one or more processors, cause the cryptocurrency platform to: 
originate a loan of cryptocurrency for a user; 
access cryptocurrency price data for the cryptocurrency from a plurality of cryptocurrency trading systems; 
validate the accessed cryptocurrency price data by verifying that each of the plurality of cryptocurrency trading systems is a trusted source; Application No. 16/987,180Docket No.: 009427.00062\US
aggregate the validated cryptocurrency price data from the plurality of cryptocurrency trading systems;
standardizing the aggregated cryptocurrency price data into a standard format;
compare, based on the standardized cryptocurrency price data, the cryptocurrency price data accessed from each of the plurality of cryptocurrency trading systems; 
determine a lending risk based on a comparison of the cryptocurrency price data from each of the plurality of cryptocurrency trading systems; and 
suspend, based on the lending risk, loan origination for the user.

Referring to the bolded limitations above, independent claims 1, 17 and 21 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 17 and 21 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 17 and 21 only recite the simple commercial interaction or fundamental economic practice of a loan for claims 1 and 21 and a collateralized loan for claim 17.  Accordingly, each of claims 1, 17 and 21 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 17 and 21, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction or fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1, 17 and 21 of a platform, processor, computer system and memory does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 17 and 21 does not pertain to an improvement in the functioning of any technological component itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 17 and 21, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, making a loan using an asset as collateral is notoriously well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 6/15/2021 and 11/10/2021.  Moreover, the blackbox platform 110 is generically claimed.   Accordingly, claims 1, 17 and 21 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 17 and 21 are not patent eligible.  Dependent claims 2-16, 18 and 19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-16, 18 and 19 merely refine the abstract idea of providing a loan using computers to invoke a commonplace business method (2A2, please see MPEP 2106.05(f)) using known data collection activities (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2019/0114706) in view of McClelland (US 2021/0042823).
Claim 1 recites:
A method comprising: (Bell, [0007], method; Fig. 1, [0019], system 100)
originating, by a computing device, a loan of cryptocurrency for a user; (Bell, Fig. 1, [0020], lender 106 and borrower 104 form a loan agreement; [0024], lenders may offer loans of digital assets; [0030], computer)
accessing cryptocurrency price data for the cryptocurrency from a plurality of cryptocurrency trading systems; (Bell, Fig. 1, [0027], extrinsic data 112 used by oracle 102 includes one or more digital asset exchanges) 
validating the accessed cryptocurrency price data by verifying that each of the plurality of cryptocurrency trading systems is a trusted source; (Bell, Fig. 1, [0027], digital asset exchanges, extrinsic data 112 includes auditors, accountants, gas paid to confirm extrinsic data transactions.  Please note that the Applicant’s specification, paragraph [0030], only defines a “trusted source” as “e.g., a cryptocurrency exchange, a market data provider, etc”.)
aggregating the validated cryptocurrency price data from the plurality of cryptocurrency trading systems;  (Bell, [0020], formula for determining prices of digital assets; [0027], one or more digital exchanges may supply data regarding the digital assets including price, volume, liquidity, etc.; [0073], receiving price information from a variety of exchange locations.  Referring to paragraphs [0040], [0061], [0062] of the Applicant’s specification, please note that no special definition of “aggregating” is disclosed.)
standardizing the aggregated cryptocurrency price data into a standard format;  (Bell, [0073], receiving raw market trade data from the exchange and performing processing on the price data on-chain.  Referring to paragraphs [0040], [0062] of the Applicant’s specification, please note that no special definition of “standardizing” is disclosed.)
comparing, based on the standardized cryptocurrency price data, the cryptocurrency price data accessed from each of the plurality of cryptocurrency trading systems; (Bell, [0020], formula to determine prices; [0027], one or more exchanges; [0073], average of a price of digital assets across a group of digital asset exchanges)
determining a lending risk based on a comparison of the cryptocurrency price data from each of the plurality of cryptocurrency trading systems; and (Bell, [0020], [0021], minimum Loan-to-Value (LTV) ratio provides against risk of loss; [0026], oracle 102 may receive information regarding status of loan; Fig. 4, [0073], oracle 404 may receive price information from a variety of exchange locations) 
suspending, based on the lending risk, loan origination for the user. (Bell, [0028], origination of the loan; [0153], “at a time of origination, a lender may agree to a minimum LTV ratio for the loan”.  Bell does not specifically disclose suspending, based on the lending risk, loan origination for the user.  McClelland, Fig. 3, [0020], specifically discloses a minimum LTV of collateral digital assets to originate a loan where to the LTV corresponds to risk to the lender.  Please also see McClelland, [0031]-[0034].  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Bell with the origination based on risk of McClelland in order to protect the lender from risk as discussed in Bell, [0020], and McClelland, [0020].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in McClelland in Bell since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of digital asset loans and one of ordinary skill in the art would recognize the combination to be predictable.)  
Claim 21 corresponds to claim 1 and is rejected on the same grounds.
Claim 2 recites:
The method of Claim 1, wherein the comparing comprises identifying, based on the standardized cryptocurrency price data, a price value of the cryptocurrency accessed from a first one of the plurality of cryptocurrency trading systems that deviates from a price value accessed from a second one the plurality of cryptocurrency trading systems by at least a threshold amount.  (Bell, Fig. 4, [0073], oracle 404 may receive price information from a variety of exchange locations including excluding trading prices from exchanges that have low volume or low liquidity)
Claim 3 recites:
The method of Claim 1, wherein the originating the loan comprises: identifying a loan request for the loan of cryptocurrency, wherein the loan request identifies the cryptocurrency and a borrow amount of the cryptocurrency; (Bell, Fig. 1, [0020], a loan agreement for a loan with loan agreement terms including, interest rate, repayment schedule, collateralization rate, currency; Fig. 1, [0024], lenders may offer loans of national fiat currencies issued by nations or states or other digital assets)
accessing initial cryptocurrency price data in fiat currency for the cryptocurrency from the plurality of cryptocurrency trading systems; validating the accessed initial cryptocurrency price data; calculating an initial value of the loan in fiat currency based on the borrow amount and the validated initial cryptocurrency price data; calculating an initial collateral requirement amount in fiat currency for the loan based on the initial value of the loan and an initial collateral requirement for the loan; (Bell, Fig. 1, [0020], a loan agreement collateralization rate, currency and formula for determining prices of digital assets; Fig. 1, [0027], extrinsic data 112 includes digital asset exchanges supplying data regarding the digital assets held in the collateral wallet 110 being traded on their exchange including price, volume, liquidity)
detecting collateral having a value at least equal to the initial collateral requirement amount in a loan account of the user; andPage 49 of 55COIN-P20-US (Bell, Fig. 1, [0023], digital asset collateral wallet 110 may be monitored by the participants in the system 100) (Bell, Fig. 1, [0023], digital asset collateral wallet 110 may be monitored by the participants in the system 100)
in response to detecting the collateral having the value at least equal to the initial collateral requirement amount: recording loan origination data for the loan, and transferring the borrow amount of the cryptocurrency to the loan account, wherein the loan origination data identifies at least one of: the borrow amount, the initial value of the loan, an identifier of for the cryptocurrency, the initial collateral requirement amount, and a type of the collateral.  (Bell, Fig. 1, [0026], oracle 102 may receive information regarding status of the loan between the borrower 104 and the lenders 106 including whether the loan is in good standing, payment history of the loan, amortization schedule, whether origination payment from the lenders 106 has been made)
Claim 4 recites:
The method of Claim 3, wherein the detecting collateral comprises detecting one or more of fiat currency and collateral cryptocurrency assets that can be used as collateral.  (Bell, Fig. 1, [0023], digital asset collateral wallet 110 may be monitored by the participants in the system 100)
Claim 5 recites:
The method of Claim 4, further comprising: updating a set of collateral cryptocurrency assets that can be used as collateral for the loan, based on the lending risk.  (Bell, Fig. 1, [0021], calculation of minimum LTV based on a liquidity value of the digital asset collateral which provides a level of protection against risk of loss for the lender because the collateral may be sold in the event of a borrower default, and since liquidity values of a collateral digital asset can change over time the blockchain oracle can receive a status update transaction to modify the LTV values that would trigger a margin call, margin warning)
Claim 6 recites:
The method of Claim 1, further comprising: calculating a current value of the loan in fiat currency based on a borrow amount of the cryptocurrency and the standardized cryptocurrency price data; identifying collateral cryptocurrency assets included in a loan account for the user; accessing validated collateral cryptocurrency price data for the identified collateral cryptocurrency assets; calculating a total value in fiat currency for the identified collateral cryptocurrency assets based on the validated collateral cryptocurrency price data; calculating a total collateral asset value for the loan account based on a total value in fiat currency included in the loan account and the total value in fiat currency for the identified collateral cryptocurrency assets; and identifying a net collateral value by calculating a difference between the total collateral asset value for the loan account and the current value of the loan. (Bell, Fig. 1, [0021], calculation of minimum LTV based on a liquidity value of the digital asset collateral; Fig. 1, [0023], digital asset collateral wallet 110 may be monitored by the participants in the system 100; Fig. 1, [0026], oracle 102 may receive information regarding status of the loan between the borrower 104 and the lenders 106 including whether the loan is in good standing, payment history of the loan, amortization schedule, whether origination payment from the lenders 106 has been made; Fig. 1, [0027], extrinsic data 112 includes digital asset exchanges supplying data regarding the digital assets held in the collateral wallet 110 being traded on their exchange including price, volume, liquidity)
Claim 7 recites:
The method of Claim 1, further comprising: removing, based on the comparing, at least one of the plurality of cryptocurrency trading systems from the plurality of cryptocurrency trading systems.  (Bell, Fig. 4, [0073], loan manager may exclude trading prices from exchanges)

Claim 8 recites:
The method of Claim 3, wherein the borrow amount of the cryptocurrency is transferred from a cryptocurrency account managed by the computing device.  (Bell, Fig. 6, [0132], the initialization transaction includes information relevant to the management of the digital asset wallet 610 including digital asset payment addresses and permissions to monitor loan origination)
Claim 9 recites:
The method of Claim 1, wherein the validating comprises: detecting whether a total value of a set of transactions associated with the plurality of cryptocurrency trading systems exceeds a threshold during a time period.  (Bell, [0020], [0021], [0027], [0043], [0073], [0074], [0092], liquidity)
Claim 10 recites:
The method of Claim 1, further comprising: providing auditing information for the loan to the at least one computing system external to the computing device, the auditing information identifying information related to at least one of a margin call for the loan and a forced liquidation for the loan.  (Bell, Fig. 1, [0027], extrinsic data 112 including auditing; [0089], margin call and liquidation)
Claim 11 recites:
The method of Claim 10, Page 51 of 55wherein the auditing information related to a margin call identifies at least one of: margin call price data used to trigger the margin call, price validation information for the margin call price data, a source identifier for the margin call price data, or a digital signature for the margin call price data, and (Bell, [0021], LTV values that would trigger a margin call; [0023], [0038], [0041], [0093], 3-of-4 multisig; please also see [0026], [0089])
wherein the auditing information related to a forced liquidation identifies at least one of: forced liquidation price data used to trigger the forced liquidation, price validation information for the forced liquidation price data, a source identifier for the forced liquidation price data, or a digital signature for the forced liquidation price data.  (Bell, [0028], liquidate collateral if the loan is no longer in good standing; [0023], [0038], [0041], [0093], 3-of-4 multisig; please also see [0041], [0090], [0092], [0154])
Claim 12 recites:
The method of Claim 1, further comprising outputting a margin call notification.  (Bell, [0021], [0026], [0089], [0090], [0097], margin warning)
Claim 13 recites:
The method of Claim 1, further comprising outputting a forced liquidation notification.  (Bell, [0089], liquidation order trigger warning communication)
Claim 14 recites:
The method of Claim 1, further comprising performing a forced liquidation using one of the plurality of cryptocurrency trading systems.  (Bell, [0028], liquidate collateral if the loan is no longer in good standing; please also see [0041], [0090], [0092], [0154])
Claim 15 recites:
The method of Claim 1, further comprising: periodically calculating interest in fiat currency for the loan of cryptocurrency and transferring the calculated interest to a lender account.  (Bell, Fig. 1, [0020], loan agreement terms include interest rate, repayment schedule, currency)
Claim 16 recites:
The method of Claim 15, wherein the periodically calculating interest in fiat currency for the loan of cryptocurrency comprises: calculating a current value of the loan in fiat currency based on a borrow amount and the validated cryptocurrency price data; identifying an interest rate for the loan; and calculating interest on the calculated current value of the loan by using the identified interest rate. (Bell, Fig. 1, [0020], loan agreement terms include interest rate, repayment schedule, currency; Fig. 1, [0026], oracle 102 may receive information regarding status of the loan between the borrower 104 and the lenders 106 including whether the loan is in good standing, payment history of the loan, amortization schedule, whether origination payment from the lenders 106 has been made; Fig. 1, [0027], extrinsic data 112 includes digital asset exchanges supplying data regarding the digital assets held in the collateral wallet 110 being traded on their exchange including price, volume, liquidity)
Claim 17 recites:
A method comprising: (Bell, [0007], method; Fig. 1, [0019], system 100)
originating, by a computing device, a loan for a user, wherein at least one cryptocurrency asset is used as collateral for the loan; (Bell, Fig. 1, [0020], lender 106 and borrower 104 form a loan agreement including collateralization terms where a digital asset is held as collateral in a collateral wallet) 
monitoring the loan by accessing cryptocurrency price data for the cryptocurrency asset from a plurality of cryptocurrency trading systems; (Bell, Fig. 1, [0027], extrinsic data 112 used by oracle 102 includes one or more digital asset exchanges)
validating the accessed cryptocurrency price data by verifying that each of the plurality of cryptocurrency trading systems is a trusted source; (Bell, Fig. 1, [0027], digital asset exchanges, extrinsic data 112 includes auditors, accountants, gas paid to confirm extrinsic data transactions.  Please note that the Applicant’s specification, paragraph [0030], only defines a “trusted source” as “e.g., a cryptocurrency exchange, a market data provider, etc.”.)
aggregating the validated cryptocurrency price data from the plurality of cryptocurrency trading systems;  (Bell, [0020], formula for determining prices of digital assets; [0027], one or more digital exchanges may supply data regarding the digital assets including price, volume, liquidity, etc.; [0073], receiving price information from a variety of exchange locations.  Referring to paragraphs [0040], [0061], [0062] of the Applicant’s specification, please note that no special definition of “aggregating” is disclosed.)
standardizing the aggregated cryptocurrency price data into a standard format;  (Bell, [0073], receiving raw market trade data from the exchange and performing processing on the price data on-chain.  Referring to paragraphs [0040], [0062] of the Applicant’s specification, please note that no special definition of “standardizing” is disclosed.)
comparing, based on the standardized cryptocurrency price data, the cryptocurrency price data accessed from each of the plurality of cryptocurrency trading systems; (Bell, [0020], formula to determine prices; [0027], one or more exchanges; [0073], average of a price of digital assets across a group of digital asset exchanges)
determining a lending risk based on a comparison of the cryptocurrency price data from each of the plurality of cryptocurrency trading systems; and (Bell, [0020], [0021], minimum Loan-to-Value (LTV) ratio provides against risk of loss; [0026], oracle 102 may receive information regarding status of loan; Fig. 4, [0073], oracle 404 may receive price information from a variety of exchange locations) 
suspending, based on the lending risk, loan origination for the user. (Bell, [0028], origination of the loan; [0153], “at a time of origination, a lender may agree to a minimum LTV ratio for the loan”.  Bell does not specifically disclose suspending, based on the lending risk, loan origination for the user.  McClelland (US 2021/0042823), Fig. 3, [0020], specifically discloses a minimum LTV of collateral digital assets to originate a loan where to the LTV corresponds to risk to the lender.  Please also see McClelland, [0031]-[0034].  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Bell with the origination based on risk of McClelland in order to protect the lender from risk as discussed in Bell, [0020], and McClelland, [0020].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in McClelland in Bell since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of digital asset loans and one of ordinary skill in the art would recognize the combination to be predictable.)
Claim 18 recites:
The method of Claim 17, wherein the originating the loan comprises: identifying a loan request for the loan; determining an initial value of the loan in fiat currency; (Bell, Fig. 1, [0020], a loan agreement for a loan with loan agreement terms including, interest rate, repayment schedule, collateralization rate, currency; Fig. 1, [0024], lenders may offer loans of national fiat currencies issued by nations or states or other digital assets) 
calculating an initial collateral requirement amount in fiat currency for the loan based on the initial value of the loan and an initial collateral requirement for the loan; (Bell, Fig. 1, [0020], a loan agreement collateralization rate, currency and formula for determining prices of digital assets)
detecting cryptocurrency assets of the user that can be used as collateral for the loan; for each detected cryptocurrency asset, determining a value of the detected cryptocurrency asset by accessing initial cryptocurrency price data in fiat currency for the cryptocurrency asset from the plurality of cryptocurrency trading systems, validating the accessed cryptocurrency price data, and calculating the value of the detected Page 53 of 55COIN-P20-US cryptocurrency asset based on the validated cryptocurrency price data; determining a total collateral value of the detected cryptocurrency assets by summing the determined value for each detected cryptocurrency asset; (Bell, Fig. 1, [0027], extrinsic data 112 includes digital asset exchanges supplying data regarding the digital assets held in the collateral wallet 110 being traded on their exchange including price, volume, liquidity)cryptocurrency asset based on the validated cryptocurrency price data; determining a total collateral value of the detected cryptocurrency assets by summing the determined value for each detected cryptocurrency asset; (Bell, Fig. 1, [0027], extrinsic data 112 includes digital asset exchanges supplying data regarding the digital assets held in the collateral wallet 110 being traded on their exchange including price, volume, liquidity)
comparing the total collateral value to the initial collateral requirement amount; and in response to detecting that the total collateral value satisfies the initial collateral requirement amount: recording loan origination data for the loan, and transferring a borrowed amount in the loan request to a loan account of the user.  comparing the total collateral value to the initial collateral requirement amount in response to detecting that the total collateral value satisfies the initial collateral requirement amount: recording loan origination data for the loan, and transferring the borrowed amount to the loan account.  (Bell, Fig. 1, [0026], oracle 102 may receive information regarding status of the loan between the borrower 104 and the lenders 106 including whether the loan is in good standing, payment history of the loan, amortization schedule, whether origination payment from the lenders 106 has been made)
Claim 19 recites:
The method of Claim 18, further comprising updating a set of the detected cryptocurrency assets that can be used as collateral for the loan based on the lending risk.  (Bell, Fig. 1, [0026], oracle 102 may receive information regarding status of the loan between the borrower 104 and the lenders 106 including whether the loan is in good standing; Fig. 1, [0027], extrinsic data 112 includes digital asset exchanges supplying data regarding the digital assets held in the collateral wallet 110 being traded on their exchange including price, volume, liquidity)

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a), this rejection has been withdrawn in view of the amendments to claim 9 and 21.
Regarding the rejection under 35 U.S.C. 112(b) based on “predefined criteria”, this rejection has been withdrawn in view of the amendments to claims 1 and 17 removing this term. Regarding the rejection under 35 U.S.C. 112(b) based on “threshold”, this rejection has been withdrawn in view of the applicant’s arguments.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices and commercial interactions.  As recited in the claims, the invention is directed to originating a loan, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding "validating the accessed cryptocurrency price data by verifying that each of the plurality of cryptocurrency trading systems is a trusted source," "aggregating the validated cryptocurrency price data from the plurality of cryptocurrency trading systems," "standardizing the aggregated cryptocurrency price data into a standard format," and "suspending, based on the lending risk, loan origination for the user", it is respectfully noted that these operations are performed by generic computer components and the recitation of generic components in a claim does not preclude a claim from reciting an abstract idea.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants, "accessing cryptocurrency price data for the cryptocurrency from a plurality of cryptocurrency trading systems; validating the accessed cryptocurrency price data by verifying that each of the plurality of cryptocurrency trading Reply to Office Action of June 15, 2021November 10, 2021systems is a trusted source; aggregating the validated cryptocurrency price data from the plurality of cryptocurrency trading systems; standardizing the aggregated cryptocurrency price data into a standard format; comparing, based on the standardized accessed cryptocurrency price data, the cryptocurrency price data accessed from each of the plurality of cryptocurrency trading systems; ...; and suspending, based on the lending risk, loan origination for the user.", does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please also see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Regarding the argument that “the Office does not provide any evidence for why the accessing, validating, and the comparing steps recited in claim 1 are "insignificant extra-solution activity." Instead, the Office merely makes a conclusory statement”, the Examiner respectfully disagrees.  Both MPEP 2106.05(g) and MPEP 2106.05(f) have been cited.  MPEP 2106.05(g) specifically notes selecting information for collection, analysis and display as an example of insignificant extra-solution activity.  Regarding, MPEP 2106.05(f) and commonplace business method, it is respectfully submitted that using multiple sources to compare prices is a commonplace business method. 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, “a unique arrangement of computing devices” does not appear to be recited in the claims. 
Regarding the rejections under 35 U.S.C. 102, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “Bell fails to disclose at least "aggregating the validated cryptocurrency price data from the plurality of cryptocurrency trading systems; standardizing the aggregated cryptocurrency price data into a standard format; [and] comparing, based on the standardized cryptocurrency price data, the cryptocurrency price data accessed from each of the plurality of cryptocurrency trading systems," as recited in amended claim 1.”  The Examiner respectfully disagrees.  Please see at least Bell, [0027], [0073], noting one or more digital exchanges may supply data regarding the digital assets including price, volume, liquidity, etc. and processing of the data which reads on the above noted features under BRI.  Regarding BRI, referring to paragraphs [0040], [0061], [0062] of the Applicant’s specification, please note that no special definition of either “aggregating” or “standardized” is disclosed.  The Applicant further argues “Bell does not disclose "determining a lending risk based on a comparison of the cryptocurrency price data from each of the plurality of cryptocurrency trading systems; and suspending, based on the lending risk, loan origination for the user," as recited in amended claim 1. Bell describes that "[b]efore origination of a loan from the lenders 106 to the borrower 104, the loan agreement terms may include a collateral amount of a digital asset deposited in the collateral wallet 110," and "liquidat[ing] collateral if the loan is no longer in good standing or if the value of the collateral falls below a threshold as determined by the terms of the loan agreement between the borrower 104 and the lenders 106." Bell, at para. [0028].”  In response, McClelland has been added to demonstrate that evaluating risk at loan origination is notoriously well known.  It is also respectfully noted that Bell, [0020], [0021], clearly discloses collateralization terms including a minimum LTV to provide protection against a risk of loss, which would have to be satisfied by the borrower before the lender commits to the loan.  Lastly, it is respectfully noted that the claims were rejected according to the obviousness standard as opposed to an “identical” standard under 102.  Referring to MPEP 2144.01, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hunt (US 2020/0357051) discusses lending risks to determine if a lender qualifies for a loan, [0040].
Wu (US 2020/0143466) discusses that collateral may be used to mitigate risk, [0040].
Simon (US 10,417,706) discusses denying a loan based on risk, 8:15-8:52.
Nagla (US 2018/0075527) discusses evaluating risk in lending money, [0004].
Slavin (US 2011/0087577) discusses denying a loan based on risk, [0008].
Shirakawa (US 2001/0020233) discusses a lending offer having a maximum allowable risk, [0089].
Aziz (US 6,018,721) discusses risk management in a lending institution, Fig. 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY HARPER/Examiner, Art Unit 3692